       Case 1:20-cv-00976-VSB-OTW Document 12 Filed 11/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
TRUSTEES OF THE NEW YORK CITY                             :                             11/19/2020
DISTRICT COUNCIL OF CARPENTERS                            :
PENSION FUND, WELFARE FUND,                               :
ANNUITY FUND, AND APPRENTICESHIP, :
JOURNEYMAN RETRAINING,                                    :    20-cv-0976 (VSB) (OTW)
EDUCATIONAL AND INDUSTRIAL FUND,:
et al.,                                                   :              ORDER
                                                          :
                                         Petitioners, :
                                                          :
                      - against -                         :
                                                          :
L.A. MAYS INC.,                                           :
                                                          :
                                         Respondent. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On February 5, 2020, Petitioners—Trustees of the New York City District Council of

Carpenters Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman

Restraining, Educational and Industry Fund (the “ERISA Funds”); Trustees of the New York

City Carpenters Relief and Charity Fund (the “Charity Fund”); the Carpenter Contractor Alliance

of Metropolitan New York (collectively with the ERISA Funds and the Charity Fund, the

“Funds”); and New York City District Council of Carpenters (the “Union”)—filed a petition for

confirmation of an arbitration award (“Petition”) issued against Respondent L.A. Mays Inc.

(“L.A. Mays”) pursuant to Section 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, and for attorney’s fees and costs incurred during the confirmation proceeding.

(Doc. 1.) On that same day, Petitioners filed a memorandum of law in support of their Petition.

(Doc. 5.) The Petition was served on February 7, 2020. (Doc. 7.) L.A. Mays has not opposed

the Petition, requested additional time to oppose the Petition, or appeared in this action at all.
      Case 1:20-cv-00976-VSB-OTW Document 12 Filed 11/19/20 Page 2 of 3




       On March 30, 2020, Petitioners requested that I review the Petition as an unopposed

motion for summary judgment. (Doc. 8;) see also D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d

95, 109–10 (2d Cir. 2006). On April 1, 2020, I granted that request and referred the case to

Magistrate Judge Ona T. Wang for a report and recommendation on the Petition. (Docs. 9–10.)

       On October 5, 2020, Magistrate Judge Wang issued her Report and Recommendation,

recommending that the Petition to confirm all portions of the arbitration award be granted, with

interest to accrue at the statutory rate under 28 U.S.C. § 1961. (Doc. 11 at 7, 9–10.) Magistrate

Judge Wang also recommended that the request in the Petition to award Petitioners $927.50 in

attorney’s fees and $70 in costs be granted. (Id. at 7–9.) Neither Petitioners nor L.A. Mays filed

an objection to the Report and Recommendation.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).




                                                2
      Case 1:20-cv-00976-VSB-OTW Document 12 Filed 11/19/20 Page 3 of 3




       Here, although the Report and Recommendation explicitly provided that “[t]he parties

shall have 14 days (including weekends and holidays) from service of this Report and

Recommendation to file written objections,” (Doc. 11 at 10,) neither party filed an objection or

sought additional time to file an objection. I therefore reviewed Magistrate Judge Wang’s

thorough and well-reasoned Report and Recommendation for clear error and, after careful

review, found none.

       Accordingly, I ADOPT the Report and Recommendation in its entirety. The Petition is

granted and the arbitration award is confirmed in full. Respondents are directed to pay

Petitioners $2,400 in damages, with interest to accrue at the rate set by 28 U.S.C. § 1961.

Petitioners are also awarded $997.50 in attorney’s fees and costs.

       The Clerk’s Office is respectfully directed to terminate any open motions, to enter

judgment in accordance with this Order, to calculate the interest owed consistent with the rate set

by 28 U.S.C. § 1961, and to close this case.



SO ORDERED.

Dated: November 19, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 3
